DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s response to election filing on 06/17/2022.
Claim 8 is withdrawn for being drawn to a non-elected species.  Claims 9 and 16 is withdrawn by Examiner for being drawn to a non-elected species.  Claims 1-7, 10-15, and 17 are pending and examined below.

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Claims 9 and 16 are also withdrawn for being drawn to a non-elected species.
In Species 2, the embodiment shown in Figure 7, the disclosed embodiment has a notch configured to form a line of contact between the attachment structure and the gripper arm.  Claims 9 and 16 discloses a line contact between the attachment structure and the gripper am.  Therefore, claims 9 and 16 are withdrawn for being drawn to non-elected Species 2.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 and 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 10, the phrase “a tray gripper detachably attachable to the gripper arm” appears to be redundant and should be written as “a tray gripper detachably connected to the gripper arm”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the phrase “the lever in the receiving position of the eccentric” renders claim 3 vague and indefinite because it is unclear how the lever is in the eccentric.  Prior to the quoted phrase, the lever is disclosed to be connected to the eccentric.  It is unclear how the lever is connected to the eccentric and in the eccentric.  For examining purposes, the phrase is interpreted as “the lever projects away from the gripper arm when the eccentric is in the receiving position, and the lever bears against the gripper arm when the eccentric is in the tensioning position”.
Regarding claim 11, the phrase “the lever in the receiving position of the eccentric” renders claim 11 vague and indefinite because it is unclear how the lever is in the eccentric.  Prior to the quoted phrase, the lever is disclosed to be connected to the eccentric.  It is unclear how the lever is connected to the eccentric and in the eccentric.  For examining purposes, the phrase is interpreted as “the lever projects away from the gripper arm when the eccentric is in the receiving position, and the lever bears against the gripper arm when the eccentric is in the tensioning position”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over reference Mader et al. (2017/0066545) in view of reference Vine et al. (8,240,353).
Regarding claim 1, Mader et al. disclose a method of detachably attaching a tray gripper (10, 11) to a gripper arm (9) of a tray sealing machine (1), wherein the method has the steps of:
moving a tray gripper (10, 11) into a pre-assembly position by hooking the tray gripper (10, 11) onto the gripper arm (9).
(Figure 1-3 and Page 2 paragraph 23, 31)
However, Mader et al. do not disclose the step of operating an eccentric for exerting clamping force.
Vine et al. disclose a tray sealing (1) comprising: a gripper arm (42); tray gripper (41); and a quick-release lever (52), wherein the quick-release lever (52) includes an electric section (53) configured to exert clamping force upon the tray gripper (41) positioned on the gripper arm (42), so that an attachment structure (see figure 8 below) of the tray gripper (41) is tensioned against an abutment structure (see figure 8 below) of the gripper arm. (Figure 8-9 and Column 6 lines 15-17, Column 8 lines 10-14)
[AltContent: textbox (Abutment Structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attachment Structure)][AltContent: textbox (Vine et al.)]
    PNG
    media_image1.png
    460
    783
    media_image1.png
    Greyscale

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the coupling device of Mader et al. by incorporating the quick-release lever as taught by Vine et al., since such a modification would ensure the tray gripper is forcibly coupled to the gripper arm, thereby making the overall method more reliable.
Regarding claim 2, Mader et al. modified by Vine et al. disclose operating the eccentric (Vine et al. – 53) causes adjustment of the eccentric (Vine et al. – 53) between a receiving position, in which the tray gripper is configured to be moved to the pre-assembly position, and tension position (Vine et al. – Figure 8), in which the attachment structure (Vine et al. – see figure 8 above) of the tray gripper (Mader et al. – 10, 11) is tensioned against the abutment structure (see figure 8 above) of the gripper arm (Mader et al. – 9). (Vine et al. – Figure 8-9 and Column 8 lines 10-17)
Regarding claim 3, Mader et al. modified by Vine et al. disclose the eccentric (Vine et al. – 53) comprises a lever (Vine et al. – 52) that is connected to an axis of the eccentric (Vine et al. – 53), wherein the lever (Vine et al. – 52) projects away from the gripper arm (Mader et al. – 9) when the eccentric (Vine et al. – 53) is in the receiving position, and the lever (Vine et al. – 52) bears against the gripper arm (Mader et al. – 9) when the eccentric (Vine et al. – 53) is in the tensioning position (Vine et al. – Figure 8). (Vine et al. – Figure 8 and Column 8 lines 10-17)
Regarding claim 4, Mader et al. modified by Vine et al. disclose the force upon the tray gripper (Mader et al. – 10, 11) by the eccentric (Vine et al. – 53) is exerted indirectly via an intermediate element (Vine et al. – 54). (Vine et al. – Figure 8 and Column 8 lines 10-14)
Regarding claim 5, Mader et al. modified by Vine et al. disclose the intermediate element (Vine et al. – 54) is mounted to be slidable on a body of the gripper arm (Mader et al. – 9). (Vine et al. – Figure 8 and Column 8 lines 10-14)
Regarding claim 6, Mader et al. modified by Vine et al. disclose the intermediate element (Vine et al. – 54) comprises a receiving structure (Mader et al. – 24) which receives the attachment structure (Mader et al. – 20a, 20b) of the tray gripper (Mader et al. – 10, 11). (Mader et al. – Figure 3 and Page 2 paragraph 31)
Regarding claim 10, Mader et al. disclose a tray sealing machine (1) comprising a sealing device (3) for sealing trays; and a gripper system (8) for introducing the trays into the sealing device (3), wherein the gripping system comprises:
a gripper arm (9); and
a tray gripper (10, 11) detachably connected the gripper arm (9) for gripping the trays,
wherein the tray gripper (10, 11) is brought into a pre-assembly position by hooking the tray gripper (10, 11) onto the gripper arm (9).
(Figure 1-3 and Page 2 paragraph 23, 31)
However, Mader et al. do not disclose an eccentric which is operable to be adjusted between a receiving position and a tension position.
Vine et al. disclose a tray sealing (1) comprising: a gripper arm (42); tray gripper (41); and a quick-release lever (52), wherein the quick-release lever (52) includes an electric section (53) configured to exert clamping force upon the tray gripper (41) positioned on the gripper arm (42), so that an attachment structure (see figure 8 above) of the tray gripper (41) is tensioned against an abutment structure (see figure 8 above) of the gripper arm. (Figure 8-9 and Column 6 lines 15-17, Column 8 lines 10-14)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the coupling device of Mader et al. by incorporating the quick-release lever as taught by Vine et al., since such a modification would ensure the tray gripper is forcibly coupled to the gripper arm, thereby making the overall machine more reliable.
Regarding claim 11, Mader et al. modified by Vine et al. disclose the gripper arm (Mader et al. – 9) comprises a lever (Vine et al. – 52) that is connected to an axis of the eccentric (Vine et al. – 53) for operating the eccentric (Vine et al. – 53), wherein the lever (Vine et al. – 52) projects away from the gripper arm (Mader et al. – 9) when the eccentric (Vine et al. – 53) is in the receiving position, and the lever (Vine et al. – 52) bears against the gripper arm (Mader et al. – 9) when the eccentric (Vine et al. – 53) is in the tensioning position (Vine et al. – Figure 8). (Vine et al. – Figure 8 and Column 8 lines 10-17)
Regarding claim 12, Mader et al. modified by Vine et al. disclose an intermediate element (Vine et al. – 54) that is mounted to be slidable on a body of the gripper arm (Mader et al. – 9), wherein force upon the tray gripper (Mader et al. – 10, 11) is exerted indirectly via the intermediate element (Vine et al. – 54) when adjusting the eccentric (Vine et al. – 53) to the tensioning position (Vine et al. – Figure 8). (Vine et al. – Figure 8 and Column 8 lines 10-14)
Regarding claim 13, Mader et al. modified by Vine et al. disclose the intermediate element (Vine et al. – 54) comprises a receiving structure (Mader et al. – 24) that is configured to receive the attachment structure (Mader et al. – 20a, 20b) of the tray gripper (Mader et al. – 10, 11). (Mader et al. – Figure 3 and Page 2 paragraph 31)
Regarding claim 14, Mader et al. modified by Vine et al. disclose the receiving structure (Mader et al. – 24) is hook-shaped. (Mader et al. – Figure 3 and Page 2 paragraph 31)
Regarding claim 17, Mader et al. disclose a method of detachably attaching a tray gripper (10, 11) to a gripper arm (9) of a tray sealing machine (1), wherein the method has the steps of:
moving a tray gripper (10, 11) into a pre-assembly position by hooking the tray gripper (10, 11) onto the gripper arm (9).
(Figure 1-3 and Page 2 paragraph 23, 31)
However, Mader et al. do not disclose the step of operating an eccentric for exerting clamping force.
Vine et al. disclose a tray sealing (1) comprising: a gripper arm (42); tray gripper (41); and a quick-release lever (52), wherein the quick-release lever (52) includes an electric section (53) configured to exert clamping force upon the tray gripper (41) positioned on the gripper arm (42), so that an attachment structure (see figure 8 below) of the tray gripper (41) is tensioned against an abutment structure (see figure 8 below) of the gripper arm. (Figure 8-9 and Column 6 lines 15-17, Column 8 lines 10-14)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the coupling device of Mader et al. by incorporating the quick-release lever as taught by Vine et al., since such a modification would ensure the tray gripper is forcibly coupled to the gripper arm, thereby making the overall method more reliable.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over reference Mader et al. (2017/0066545) in view of reference Vine et al. (8,240,353) as applied to claims 4 and 12 respectively, and further in view of reference Meier (3,482,661).
Regarding claim 7, Mader et al. modified by Vine et al. disclose the claimed invention as stated above but do not disclose the intermediate element is elastically deformed by the eccentric.
Meier disclose a lever device comprising an eccentric section (6), wherein the eccentric section (6) is configured to apply force on an intermediate element (8), and wherein the intermediate element (8) is elastically deformed by the eccentric section (6). (Figure 3 and Column 4 lines 11-18, 59-69)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the intermediate element of Vine et al. to be elastically deformable as taught by Meier, since column 2 lines 59-68 of Meier states such a modification would help maintain a constant force against the intermediate element.
Regarding claim 15, Mader et al. modified by Vine et al. disclose the claimed invention as stated above but do not disclose the intermediate element is elastically deformed by the eccentric.
Meier disclose a lever device comprising an eccentric section (6), wherein the eccentric section (6) is configured to apply force on an intermediate element (8), and wherein the intermediate element (8) is elastically deformed by the eccentric section (6). (Figure 3 and Column 4 lines 11-18, 59-69)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the intermediate element of Vine et al. to be elastically deformable as taught by Meier, since column 2 lines 59-68 of Meier states such a modification would help maintain a constant force against the intermediate element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 12, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731